Title: From George Washington to Colonel Stephen Moylan, 13 September 1777
From: Washington, George
To: Moylan, Stephen



Sir
Camp at Mr Hills [Germantown, Pa.] 13 Sepr. 1777

You will perceive by the Inclosed Letter fr⟨om⟩ Colo. Flowers to Mr Rittenhouse, that the removal of our Military Stores from French Creek is an Obje⟨ct⟩ of great importance. For the purpose a number of Waggons must be collected a⟨s⟩ soon as possible; I therefore desire that you will immediately detach Twenty Light Drag[oons] under an Active Officer without a moments loss of time to assist Mr Rittenhouse at French Creek in procuring such a Quantity as he may judge necessary, and to render such other services as he (the Officer may think material) You will instruct the Officer to procure the Waggons in the least exceptionable manner—But they must be had without one instants delay—The Stores must be removed immediately or they may be destroyed.

G.W.

